Case 9:19-cv-00219-RC-ZJH Document 7 Filed 07/13/20 Page 1 of 1 PageID #: 18



                           **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

GEORGE D. LINDSEY                                §

VS.                                              §           CIVIL ACTION NO. 9:19cv219

MICHAEL GREAFF                                   §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        George D. Lindsey, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending dismissal of

the case without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment shall be entered dismissing

this lawsuit.
                So ORDERED and SIGNED, Jul 13, 2020.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge
